DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 18, 2022 has been entered.  Claims 1-7, 9 and 12-14 remain pending in the application.  The previous objection to the specification is withdrawn in light of applicant's amendment to the abstract.  The previous 35 USC 112 rejections of claims 3-7 and 9 are withdrawn in light of applicant’s amendment to claims 3-7 and 9.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“is provided”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
In claim 4 line 3 and claim 5 lines 2-3, “the at least one plunger segment” should be changed to --the at least one plunger segment of the at least two plunger segments-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0376600 to Ford in view of U. S. Patent 2,687,024 to George.
Ford teaches a reciprocating rod pump apparatus comprising:
a pump barrel having an inner bore (paragraph [0045] and [0084]);
a plunger (100) comprising at least two plunger segments (122), disposed within the pump barrel (Figures 7-12; paragraphs [0057] and [0084]); and
a first articulating connector (128) disposed between and connecting a first plunger segment (122) and a second plunger segment (122) of the at least two plunger segments (122), wherein the first articulating connector (128) is adapted to allow for deflection between the first and second plunger segments (22) (Figures 7-12; paragraphs [0057], [0059] and [0084]), and
wherein the first articulating connector (128) comprises a ball and socket joint, wherein the ball and socket joint comprises a ball (134), a socket (138), and a seal between the ball and the socket, wherein the seal comprises an O-ring (126) (wherein the seal is formed by the tight tolerance between the ball and socket along with the O-rings) (Figures 7-12; paragraphs [0059]-[0062]).
Ford teaches the connection of the plunger to a rod string (paragraph [0089]), but is silent as to the details of this connection.  George teaches a pump comprising:
a rod string (25, 26); and a valve rod (51) (rod 51 performs the same function as Applicant’s valve rod and is therefore a valve rod, even though George may not refer to it as one) that connects the rod string (25, 26) to a plunger (20) (the travelling valve 20 operates as a plunger, and therefore is a plunger, even though George may not refer to it as one); and an articulating connector (24) disposed between and connecting the valve rod (51) and the rod string (25, 26), wherein the articulating connector (24) is adapted to allow for deflection between the valve rod (51) and the rod string (25, 26), wherein the articulating connector (24) comprises a swivel sub (37) attached to the rod string (25, 26) and a retaining collar (32) attached to the valve rod (51), wherein the swivel sub (37) is retained by the retaining collar (32) but may freely rotate and pivot within the collar (32) (Figures 1-4; col. 2 line 35 - col. 3 line 6).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Ford with the valve rod connection to the rod string taught by George in order to use a connection with movement that allows for use in wells that are not completely vertical (a deviated well) (Figures 1-4; col. 2 line 35 - col. 3 line 6).
While George teaches the swivel sub attached to the rod string and the retaining collar attached to the valve rod, the claims recite the opposite.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to reverse this arrangement by putting the swivel sub on the valve rod and the retaining collar on the rod string, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0376600 to Ford in view of U. S. Patent 2,687,024 to George and U. S. Patent 5,372,488 to Turner.
Ford and George teach all the limitations of claim 1, as detailed above, but are silent as to a seal around the plunger, though they must have one to function properly.  Turner teaches a pump plunger wherein:
a plunger (16) comprises a plurality of outer seals (72, 74, 76) for sealing between the plunger (16) and a pump barrel inner bore (13), wherein the outer seals (72, 74, 76) comprises a metal O-shaped ring (70) which resides in a sealing groove (60, 62, 64, 66) which extends around the plunger (16), and the outer seals (72, 74, 76) are formed by a tolerance between an outer diameter of the plunger (16) and the inner bore of the pump barrel (13) (Figures 1 and 2; col. 5 line 65-col. 4 line 2, and col. 4 lines 3-5 and 42-47).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Ford with the seals taught by Turner in order to prevent fluid from leaking past the plunger.
Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0376600 to Ford in view of U. S. Patent 2,687,024 to George and U. S. Patent Publication 2007/0022874 to Townsend. 
Ford and George teach all the limitations of claim 1, as detailed above, but are silent as to a seal around the plunger, though they must have one to function properly.  Townsend teaches a pump plunger wherein:
wherein at least one plunger (10) comprises a plurality of outer seals (16) for sealing between the plunger (10) and a pump barrel inner bore, wherein the outer seals (16) comprise an elastomeric O-shaped ring which resides in a sealing groove (14) which extends around the plunger (10), and wherein the seal is formed by a tolerance between an outer diameter of the plunger (10) and the inner bore of the pump barrel  (Fig. 1; paragraph [0014]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Ford with the seals taught by Townsend in order to prevent fluid from leaking past the plunger.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0376600 to Ford in view of U. S. Patent 2,687,024 to George, as evidenced by U. S. Patent 5,201,639 to Reineck, and U. S. Patent 3,442,181 to Olderaan.
Ford and George teach all the limitations of claim 12, as detailed above, including wherein Ford teaches a metal ball and socket joint having metal to metal contact which forms part of a seal (paragraph [0065], the metal to metal seal is formed because of the close tolerance between the ball and socket, and as evidenced by Reineck in col. 4 lines 16-33, it is well known in the art that a ball that is secured in a socket by a retainer provides a seal between the ball and socket), but George is silent as to the material of the joint and Ford is silent as to the polishing of the metal disclosed.  Olderaan teaches that it is known to polish the material used in for a ball and socket joint (col. 6 lines 68-col. 7 line 5).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Ford with the polished material taught by Olderaan in order to reduce friction between the ball and socket, improve the relative movement therebetween (col. 6 lines 68-col. 7 line 5), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Response to Arguments
Applicant's arguments filed on April 18, 2022 have been considered, but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746